Citation Nr: 1025856	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  04-42 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person, or at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from November 1965 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge 
at the RO in April 2007.  A transcript of the hearing has been 
associated with the record.


FINDING OF FACT

The Veteran is unable to care for daily personal needs without 
regular assistance from others or to protect himself from the 
hazards and dangers of his daily environment.


CONCLUSION OF LAW

The requirements for special monthly pension based on the need 
for the regular aid and attendance of another person have been 
met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.351, 
3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008). As discussed below, the Board has determined 
that the criteria for the benefit sought on appeal have been met. 
Accordingly, no further notification or assistance pursuant to 
the VCAA is necessary.

Analysis

Additional pension benefits are provided for a Veteran who is so 
helpless as to be in need of regular aid and attendance.  The 
need for aid and attendance means helplessness or being so nearly 
helpless as to require the regular aid and attendance of another 
person.  A Veteran will be considered to be in need of regular 
aid and attendance if he or she is blind or so nearly blind as to 
have corrected bilateral visual acuity of 5/200 or less or 
concentric contraction of the visual field to five degrees or 
less; is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 3.352(a) 
(2009).

Additional pension benefits are also provided for a Veteran who 
is not in need of regular aid and attendance but has either a 
single permanent disability rated 100 percent disabling under the 
Schedule for Rating Disabilities and additional disability or 
disabilities independently evaluated at 60 percent or more or is 
'permanently housebound' by reason of disability or disabilities.  
This requirement is met when the Veteran is substantially 
confined to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 
3.351 (2009).

The basic criteria for determining the need for regular aid and 
attendance consists of the following: the Veteran's inability to 
dress or undress himself, or to keep himself ordinarily clean and 
presentable; his frequent need for orthotic adjustment; his 
inability to feed himself through loss of coordination of upper 
extremities or through extreme weakness; his inability to attend 
to the wants of nature; or his incapacity, physical or mental, 
which requires the care or assistance of another person on a 
regular basis to protect him from the hazards or dangers incident 
to his daily environment.  It is not required that all of the 
enumerated criteria be found to exist before a favorable 
determination may be made.  The particular personal functions 
which the Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only necessary 
that the evidence establish that the Veteran is so helpless as to 
need regular aid and attendance.  Determinations that the Veteran 
is so helpless as to be in need of regular aid and attendance 
must be based on the actual requirement of personal assistance 
from others.  38 C.F.R. § 3.352(a) (2009).

The Court has addressed the application of 38 C.F.R. § 3.352(a) 
to claims for special monthly pension based on the need for 
regular aid and attendance and directed that:

First, because the regulation provides that the 'following' 
enumerated factors 'will be accorded consideration,' it is 
mandatory for the VA to consider the enumerated factors 
within the regulation.  Second, because the regulation 
provides that 'it is not required that all of the disabling 
conditions enumerated in this paragraph be found to exist 
before a favorable rating may be made,' the logical 
inference to be drawn from this language, although not 
explicitly stated, is that eligibility requires at least 
one of the enumerated factors be present.  Turco v. Brown, 
9 Vet. App. 222, 224 (1996).

See also Prejean v. West, 13 Vet. App. 444, 448 (2000).

In July 2003, a VA physician noted that the Veteran had 
difficulty ambulating due to bilateral knee pain and instability.  
He indicated that the Veteran used a walker or cane and wore knee 
braces.  He stated that the Veteran had limited mobility and poor 
balance without a cane.  He also stated that the Veteran spent 
most of the day sitting or lying, and that he was able to walk 
one half block with a walker.  He concluded that daily skilled 
services were not indicated.

On VA examination in July 2004, the examiner noted that the 
Veteran was brought by transportation but was unaccompanied by an 
attendant.  The Veteran was not hospitalized or permanently 
bedridden.  His best corrected vision was noted to be greater 
than 5/200 bilaterally.  The Veteran related that his daughter 
managed his finances.  He stated that in the event of an 
emergency, he would be able to exit his house with his walker.  
He denied bowel or bladder incontinence.  He did note that he had 
trouble getting out of bed due to knee pain and used a bedside 
urinal.  The examiner noted that the Veteran used a rolling 
walker to ambulate.  The Veteran reported that he was able to 
wash, shave, and feed himself  He stated that he was unable to 
dress without sitting down.  He noted that he had difficulty 
standing to cook, and that he could not clean the house, do 
laundry, or go grocery shopping.  He related that he ordinarily 
used an electric wheelchair but that it had been stolen.  

In October 2004, a VA physician indicated that the Veteran's 
complaints included diabetes, hypertension, and left knee 
arthritis.  He noted that the Veteran could feed himself but that 
lately he might need help in dressing and undressing.  He 
indicated that the Veteran used a walker for short distances but 
also depended on a wheelchair for longer distances.  The 
physician noted that the Veteran lived alone but that his 
granddaughter visited every day to perform household chores.  He 
also noted that the Veteran's mother prepared his meals.  He 
concluded that daily skilled services were not indicated.

At his April 2007 hearing, the Veteran testified that he was 
sometimes unable to get out of bed without assistance and that he 
was unable to stand unassisted for more than 10 minutes.  He 
noted that he had two types of wheelchairs, a walker, and a cane.  
He also noted that he had grab bars in his tub and a shower seat.  
He stated that he had required help dressing for the previous 
year.  He noted that he had difficulty getting into the tub to 
shower, and that he sometimes had difficulty getting out of bed 
and was incontinent of urine.

In May 2008 a physician indicated that the Veteran had diabetes 
mellitus that required insulin and restricted diet, and that he 
also had peripheral vascular disease and neuropathy.  

An additional VA aid and attendance examination was carried out 
in December 2008.  The examiner noted that the Veteran was not 
hospitalized or permanently bedridden; he also indicated that the 
Veteran was not legally blind.  The Veteran reported that he used 
Oxycodone for pain control and that it caused sedation.  He 
reported difficulty dressing due to back pain.  He noted that his 
back had given out, causing him to fall in the shower.  Following 
examination and review of the record, the examiner indicated that 
the Veteran was unable to project himself from the hazards of his 
environment.  She noted the Veteran's report of poor balance 
secondary to low back pain and a history of frequent falls.  She 
also noted that the Veteran could feed himself and shave, but 
that he occasionally required help with shaving due to shoulder 
pain.  She indicated that difficulty ambulating had caused the 
need for a wheelchair.

On VA examination in January 2010, the Veteran's VA medical 
records were reviewed.  The examiner noted that the Veteran's 
chronic diagnoses included lumbar spine degenerative disc disease 
with spinal stenosis, hypertension, diabetes mellitus, 
hyperlipidemia, chronic obstructive pulmonary disease, and 
depression.  With respect to the low back disability the examiner 
noted that the Veteran began using a motorized wheelchair about 
six years previously.  She also noted that the Veteran could use 
his walker to ambulate slowly and attend to his toileting needs.  
She indicated that he had a tall chair in the kitchen which he 
used for limited cooking and cleaning.  The Veteran related that 
he was unable to stand during showering, and that he had a shower 
chair and grip rails.  He stated that he forgot to take his 
insulin and also forgot to perform glucose checks at home.  
Regarding the effect of the Veteran's disabilities on activities 
of daily living, the examiner noted that he could walk a limited 
distance using a walker or cane, could walk from the bedroom to 
the bathroom, and could use the toilet and shower.  She indicated 
that he could perform personal hygiene tasks, use the toilet, and 
shower.  She also noted that he could feed himself and prepare 
simple meals.  The Veteran reported that his granddaughter did 
his laundry, cleaning, and grocery shopping.  The examiner 
indicated that the Veteran could leave home unattended and that 
he was able to go the neighborhood store in his motorized 
wheelchair.  She noted that he had trouble managing his 
medications.  

On physical examination, walking was very difficult.  The Veteran 
was able to sit for 10 to 15 minutes before expressing pain.  The 
examiner noted muscle wasting of the lower extremities with 4+/5 
strength on the right and 5/5 on the left.  The Veteran could 
bear weight, maintain balance, and propel himself from sitting to 
standing only with great difficulty.  The examiner concluded that 
the Veteran had a limited capacity to protect himself from the 
dangers in his environment, noting that he kept a cane and walker 
by the bed but that his movements were slow and that he had a 
history of falling.  She noted that the Veteran was not 
housebound.  She indicated that the multiple chronic conditions 
caused a need for assistance with activities such as laundry, 
cleaning, and grocery shopping.  

Upon careful review of the record, the Board concludes that 
special monthly pension is warranted.  The evidence demonstrates 
that the Veteran's chronic disabilities, as set forth by the 
January 2010 VA examiner, have caused the need for the regular 
aid and attendance of another person.  The Board observes that 
the Veteran has difficulty complying with his medication 
prescriptions, and reports that he forgets to take his medication 
and perform glucose checks.  He requires some assistance with 
grooming, and states that he is unable to dress and undress 
without assistance.  He has also stated that he requires help 
showering because he is unable to get into the tub on his own.  
The 2010 examiner stated that the Veteran had limited capacity to 
protect himself from the dangers in his environment, noting a 
history of falling.  Indeed, the Veteran has repeatedly reported 
falls and uses a wheelchair to ambulate any notable distance.  In 
essence, he requires the assistance of others to maintain his 
personal hygiene, prepare meals, and keep him safe from the 
hazards and dangers incident to his daily environment.  

In summary, the evidence establishes that the Veteran's service-
connected disabilities cause him to be so helpless as to require 
regular aid an attendance of another person.  Accordingly, the 
Board concludes that the criteria for the award of special 
monthly compensation benefits based on a need for regular aid and 
attendance or being housebound have been met.





ORDER

Entitlement to special monthly pension based on the need for aid 
and attendance of another person is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


